Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 2008/0071983 A1) in view of Miyamae et al. (US 2011/0161370 A1).
Regarding Claim 1, Kamei teaches:	
A method, comprising: 	
receiving, by a server comprising a processor, an instruction to open a file from a client;	 - [Kamei Fig. 1, 12, [0058], and [0119]-[0120] shows the file server receiving a file access request from a client.]
 in response to the instruction, storing, by the server, the file in a volatile memory; allocating, by the server, an identifier to the file in the volatile memory, wherein the identifier is used by a server operating system to identify the file in the volatile memory; creating, by the server, a cache key corresponding to the identifier; storing, by the server, the cache key and a corresponding pointer in a resource cache, comprising cache keys and corresponding pointers, wherein the corresponding pointer points to the identifier; 	 - [Kamei [0074] teaches that in response to opening a file, the file is stored in the LDEV cache extent for subsequent access.  Further, Fig. 33, [0302], and [0306]-[0307] demonstrates that a file descriptor is associated with or created within the cached management tables for the target file.  See also Fig. 1, 4-8, and 29-31 and corresponding paragraphs illustrating hardware configurations and management tables.]
Kamei [0109] demonstrates that file access requests utilizing NFS protocols that specify the target file which utilizes keys, pointers, and a plurality of cache tables for locating the objects, but does not go into detail on the format or content of access requests; however, Miyamae teaches:	
and sending, by the server, a wire format resource to the client, wherein the wire format resource comprises the cache key. - [Miyamae Fig. 8, and [0131]-[0133] teaches that NFS requests from clients include the inode number indicating the file to be accessed.  See also fig. 9-10 and corresponding paragraphs that include the use of nicknames for faster identification. ]
Both Kamei and Miyamae represent works within the same field of endeavor, namely network file system access.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Kamei in view of Miyamae as it represents a combination of known prior art elements according to known methods (utilizing the file accessing methods of Kamei with the NFS request structure of Miyamae) to yield the predictable results of clear increased efficiency through the request structures use of integrated credentials and headers to minimize overlapping requests (see Miyamae [0009]-[0011]).  The reasons for obviousness for claims 2-4 are the same as those applied for claim 1 above.	
	
Regarding Claim 2, Kamei and Miyamae teach:	
The method of claim 1, wherein the instruction to open the file is included in a remote procedure call.	 - [Miyamae [0016], where the NFS client access request is an RPC.]
	
	
Regarding Claim 3, Kamei and Miyamae teach:	
The method of claim 2, further comprising: after sending the wire format resource to the client, receiving, by the server, a subsequent remote procedure call from the client, the subsequent remote procedure call comprising the wire format resource and file modification information; using, by the server, the cache key from the wire format resource included in the subsequent remote procedure call and the resource cache to retrieve the identifier; and modifying, by the server, the file in the volatile memory according to the file modification information, wherein the modifying comprises using the identifier to locate the file in the volatile memory. - [Kamei Fig. 35 and [0316]-[0325] teaches the process of determining the file location and performing a write operation update to the file stored in the cache, wherein utilizing the NFS request structure of Miyamae Fig. 8, which includes the inode number within the file access request utilized to locate the file.]
	
Regarding Claim 4, Kamei and Miyamae teach:	
The method of claim 2, further comprising: after sending the wire format resource to the client, receiving, by the server, a subsequent remote procedure call from the client, the subsequent remote procedure call comprising the wire format resource and an instruction to close the file; using, by the server, the cache key from the wire format resource included in the subsequent remote procedure call and the resource cache to retrieve the identifier;	
 deallocating, by the server, the file in the volatile memory, wherein the deallocating comprises using the identifier to deallocate the file in the volatile memory; and removing, by the server, the corresponding pointer from the resource cache.	 - [Kamei Fig. 36-37, [0337] teaches that a close request sent to a file that is no longer in use causes the cache extent to be deallocated and the records deleted form the management table.]

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 8 and 15, the combination of limitations was not found within the available prior art.  Kamei and Miyamae demonstrate teachings for processing network file access requests utilizing keys and pointers consistent with the claimed invention; however, they fail to demonstrate these teachings within a cluster environment performing recovery for server failures. A search of the available prior art failed to provide a teaching, alone or in combination, to overcome these deficiencies in a manner which would anticipate or render the claimed invention obvious.
Claims 9-14 and 16-20 are dependent from, and allowed in conjunction with, corresponding independent claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5-7, Kamei and Miyamae fail to teach a cluster environment which utilizes cache keys exhibiting the claimed properties. 

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/William E. Baughman/Primary Examiner, Art Unit 2138